DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “132” has been used to designate both participant and baseband board in fig. 4.  
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ochi et al. (US 20100052996 A1), hereinafter referred to as “Ochi”.
Regarding claim 1, Ochi discloses a radio-frequency arrangement comprising: 5a radio-frequency device (figs. 1A-3B, elements 12 and 15; para. [0052], [0001], [0003]) comprising a radio-frequency circuit (figs. 1A-3B, element 15; para. [0052]), and a flexible substrate (figs. 1A-3B, element 21; para. [0067]) comprising at least two antennas (figs. 1A-3B, elements 25 and 31; para. [0052]), wherein the radio-frequency circuit (figs. 1A-3B, element 15) is coupled to (para. [0053]) the at least two antennas (figs. 1A-3B, elements 25 and 31), and 10 wherein the flexible substrate (figs. 1A-3B, element 21) is arranged at least partly around (figs. 1A-3B, element 28; para. [0076]) the radio-frequency device (figs. 1A-3B, elements 12 and 15), wherein at least one first antenna (figs. 1A-3B, element 25) of the at least two antennas figs. 1A-3B, elements 25 and 31) is arranged adjacent to a first side (figs. 1A-3B, element 15 top) of the radio-frequency device (figs. 1A-3B, elements 12 and 15) and at least one second antenna (figs. 1A-3B, element 31) of the at least two antennas (figs. 1A-3B, elements 25 and 31) is arranged adjacent to a second side (figs. 1A-3B, element 12 bottom) of the radio- 15frequency device (figs. 1A-3B, elements 12 and 15) opposite the first side (figs. 1A-3B, element 15 top).
Regarding claim 2, Ochi discloses the flexible substrate (figs. 1A-3B, element 21) is bent at least partly around (figs. 1A-3B, element 28; para. [0076]) the radio-frequency 20device (figs. 1A-3B, elements 12 and 15).
Regarding claim 3, Ochi discloses a first portion (fig. 2, element 21 above line B) of the flexible substrate (figs. 1A-3B, element 21) which comprises the at least one first 25antenna (figs. 1A-3B, element 25) is arranged adjacent to (figs. 1A-3B) the first side (figs. 1A-3B, element 15 top) of the radio-frequency device (figs. 1A-3B, elements 12 and 15) or abuts on the first side of the radio-frequency device, wherein a second portion (fig. 2, element 21 below line D) of the flexible substrate (figs. 1A-3B, element 21) which comprises the at least one second antenna (figs. 1A-3B, element 31) is arranged adjacent to (figs. 1A-3B) the second side (figs. 1A-3B, element 12 bottom) of the radio-frequency 30device (figs. 1A-3B, elements 12 and 15) or abuts on the second side of the radio-frequency device.
Regarding claim 4, Ochi discloses the flexible substrate (figs. 1A-3B, element 21) comprises a metallization (figs. 1A-3B, elements 34, 242, 262, 302, and 322; para. [0070], [0085]), 3513Attorney [ile No. 110971-9500.US01wherein the radio-frequency circuit (figs. 1A-3B, element 15) is coupled to (para. [0071-[0073]) the at least two antennas (figs. 1A-3B, elements 25 and 31) via the metallization (figs. 1A-3B, elements 34, 242, 262, 302, and 322).
Regarding claim 5, Ochi discloses the metallization (figs. 1A-3B, elements 242, 262, 302, and 322) is arranged in the same layer plane (para. [0070] - portion of through conductors on side of antennas 25 and 31) of the flexible substrate (figs. 1A-3B, element 21) as are the at least two antennas (figs. 1A-3B, elements 25 and 31), or wherein the metallization (figs. 1A-3B, elements 34) is arranged in a different layer plane (para. [0070]) of the flexible 10substrate (figs. 1A-3B, element 21) than the at least two antennas (figs. 1A-3B, elements 25 and 31).
Regarding claim 6, Ochi discloses the radio-frequency device (figs. 1A-3B, element 15) comprises at least one terminal (para. [0072] – electrode terminal) coupled to (para. [0071]-[0073]) the 15radio-frequency circuit (figs. 1A-3B, element 15), wherein the at least one terminal (para. [0072] – electrode terminal) is coupled to (para. [0071]-[0073]) the metallization (figs. 1A-3B, elements 34, 242, 262, 302, and 322) of the flexible substrate (figs. 1A-3B, element 21).
Regarding claim 7, Ochi discloses the radio-frequency device (figs. 1A-3B, elements 12 and 15) is a radio-frequency board or a radio-frequency IC (para. [0052]).
Regarding claim 8, Ochi discloses a participant of a mobile radio communication system, wherein the participant comprises a radio-frequency arrangement (para. [0052]) .
Regarding claim 9, Ochi discloses a method for manufacturing a radio-frequency arrangement, the method comprising: providing a radio-frequency device (figs. 1A-3B, elements 12 and 15) comprising a radio-frequency circuit (figs. 1A-3B, element 15), providing a flexible substrate (figs. 1A-3B, element 21) comprising at least two antennas (figs. 1A-3B, elements 25 and 31), 35 14Attorney File No. 110971-9500.US01arranging the flexible substrate (figs. 1A-3B, element 21) at least partly around (figs. 1A-3B, element 28) the radio-frequency device (figs. 1A-3B, elements 12 and 15) so that at least one first antenna (figs. 1A-3B, element 25) of the at least two antennas (figs. 1A-3B, elements 25 and 31) is arranged adjacent to a first side (figs. 1A-3B, element 15 top) of the radio-frequency device (figs. 1A-3B, elements 12 and 15) and at least one second antenna (figs. 1A-3B, element 31) of the at least two antennas (figs. 1A-3B, elements 25 and 31) is arranged adjacent to a second side (figs. 1A-3B, element 12 bottom) of the radio-frequency 5device (figs. 1A-3B, elements 12 and 15) opposite the first side (figs. 1A-3B, element 15 top), and connecting at least one terminal (para. [0072] – electrode terminal) of the radio-frequency device (figs. 1A-3B, elements 12 and 15) coupled to (para. [0071-[0073]) the radio- frequency circuit (figs. 1A-3B, element 15), to the at least two antennas (figs. 1A-3B, elements 25 and 31) (para. [0071]-[0073]).
Regarding claim 10, Ochi discloses when arranging the flexible substrate (figs. 1A-3B, element 21) at least partly around (figs. 1A-3B, element 28) the radio- frequency device (figs. 1A-3B, elements 12 and 15), the flexible substrate (figs. 1A-3B, element 21) is bent at least partly around (figs. 1A-3B, element 28; para. [0076]) the radio- frequency device (figs. 1A-3B, element 15).
Regarding claim 11, Ochi discloses when arranging the flexible substrate (figs. 1A-3B, element 21) at least partly around the radio- frequency device (figs. 1A-3B, elements 12 and 15), a first portion (fig. 2, element 21 above line B) of the flexible substrate (figs. 1A-3B, element 21) which comprises the at least 20one first antenna (figs. 1A-3B, element 25) is arranged adjacent to (figs. 1A-3B) the first side (figs. 1A-3B, element 15 top) of the radio-frequency device (figs. 1A-3B, elements 12 and 15) or abuts on the first side of the radio-frequency device, wherein, when arranging the flexible substrate (figs. 1A-3B, element 21) at least partly around the radio- frequency device (figs. 1A-3B, elements 12 and 15), a second portion (fig. 2, element 21 below line D) of the flexible substrate (figs. 1A-3B, element 21) which comprises the at 25least one second antenna (figs. 1A-3B, element 31) is arranged adjacent to (figs. 1A-3B) the second side (figs. 1A-3B, element 12 bottom) of the radio- frequency device (figs. 1A-3B, elements 12 and 15) or abuts on the second side of the radio-frequency device.
Regarding claim 12, Ochi discloses when connecting at least one terminal (para. [0072] – electrode terminal) of the radio-frequency device (figs. 1A-3B, elements 12 and 15) coupled to (para. [0071]-[0073]) the radio-frequency circuit (figs. 1A-3B, element 15), to the at least two antennas (figs. 1A-3B, elements 25 and 31) (para. [0071]-[0073]), the at least one terminal (para. [0072] – electrode terminal) of the radio-frequency device (figs. 1A-3B, elements 12 and 15) is connected to (para. [0071]-[0073]) at least one terminal (figs. 1A-3B, element 221; para. [0072]) of the flexible substrate (figs. 1A-3B, element 21) coupled to (para. [0070]-[0071]) the at least two antennas (figs. 1A-3B, elements 25 and 31).
Regarding claim 13, Ochi discloses when connecting at least one terminal (para. [0072] – electrode terminal) of the radio-frequency device (figs. 1A-3B, elements 12 and 15) coupled to (para. [0071]-[0073]) the radio-frequency circuit (figs. 1A-3B, element 15), to the at least two antennas (figs. 1A-3B, elements 25 and 31) (para. [0071]-[0073]), an electrically conducting connection (para. [0071]-[0072]) is produced between the terminal (para. [0072] – electrode terminal) of the radio-frequency device (figs. 1A-3B, elements 12 and 15) and the terminal (figs. 1A-3B, element 221) of the flexible substrate (figs. 1A-3B, element 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi in view of Ikemoto (US 8851390 B2), hereinafter referred to as “Ikemoto”.
Regarding claim 14, Ochi does not teach when providing the flexible substrate, the at least two antennas are produced in the flexible substrate.
Ikemoto teaches when providing the flexible substrate (fig. 1, element 10; col. 3, line 35), the at least two antennas (fig. 1, elements 21; col. 4, lines 3-14 – conductor patterns) are produced in (fig. 1, elements 21; col. 4, lines 3-14) the flexible substrate (fig. 1, element 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described in Ochi such that when providing the flexible substrate, the at least two antennas are produced in the flexible substrate, as described in Ikemoto. Doing so allows creating conductor patterns on different internal layers (Ikemoto, col. 4, lines 4-13), thereby enabling greater surface area for placing antenna patterns in the device. This allows for more antenna patterns, and increased space on the surface of the flexible substrate for other device components. 
Regarding claim 15, Ochi teaches when providing the flexible substrate (figs. 1A-3B, element 21), a metallization (figs. 1A-3B, elements 242,262,302, and 322) which is connected to (para. [0071]) the at least two antennas (figs. 1A-3B, elements 25 and 31), is produced in the flexible substrate (figs. 1A-3B, element 21).
Regarding claim 16, Ochi teaches the metallization (figs. 1A-3B, elements 242, 262, 302, and 322) is produced in the same layer plane (para. [0070] - portion of through conductors on side of antennas 25 and 31) of the flexible substrate (figs. 1A-3B, element 21) as are the at least two antennas (figs. 1A-3B, elements 25 and 31), 20or wherein the metallization (figs. 1A-3B, elements 34) is produced in a different layer plane (para. [0070]) of the flexible substrate (figs. 1A-3B, element 21) than the at least two antennas (figs. 1A-3B, elements 25 and 31).
Regarding claim 17, Ochi teaches when providing the flexible substrate (figs. 1A-3B, element 21), a connection is produced between (para. [0070]-[0071]) at least one terminal (figs. 1A-3B, element 221) of the flexible substrate (figs. 1A-3B, element 21) and the metallization (figs. 1A-3B, elements 34, 242,262,302, and 322).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Lee et al. (US 20200266519 A1), Fuji et al. (US 20210242569 A1), and Mow et al. (US 20200014095 A1) teach a flexible substrate comprising antennas, the flexible substrate disposed around an integrated circuit, relevant to claims 1 and 9 of the claimed invention. Kamgaing et al. (US 20180316375 A1) is cited to teach antennas in a flexible substrate, relevant to claim 14 of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
05/19/2022